DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to a species non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “doped well in a semiconductor substrate…and a doped semiconductor region within the doped well adjacent the second end of the insulative material, wherein the doped semiconductor region is of the first doping type, such that an avalanche junction is defined between the collector region and the doped semiconductor region across the doped well,” as recited in claim 1 and “a first doped well in a semiconductor substrate, …a second doped well having a first end adjacent the first doped well, and a second end opposite the first end, the second doped well having a second doping type opposite the first doping type…and a doped semiconductor region within the third doped well adjacent the second end of the insulative e material, wherein the doped semiconductor region is of the first doping type, such that an avalanche junction is defined between the collector region and the doped semiconductor region across the doped well,” as recited in claim 9.
LAINE et al. (US2015/0311193 A1, hereinafter Laine) teaches an ESD device (FIG. 2a) comprising an emitter (doped region 210) and a collector (doped region 224).  However, Laine does not explicitly teach wells within wells as described in claims 1 and 9.  Instead, the wells are each surrounded by an insulator (isolated portions pepi).  No other reference remedies these deficiencies.
Therefore, claims 1 and 9 are allowed, and claims 2-8 and 10-14 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812